DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application EP19204402.2 was received on 11/06/2020.	       

EXAMINER’S NOTE
3.          Claim 1 includes notations referencing elements within Fig. 3. This is unnecessary, and should be removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language “computer program product” covers embodiments which are strictly software. As software per se is not eligible for a patent, the claim is rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites a “packet[sic] is transmitted… as a sequentially unicast delivery”. It is unclear to the Examiner what it means that a single packet be transmitted “sequentially unicast”. The claim is therefore indefinite, and rejected.

6.	          Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites sending packets at “about” the same time. It is unclear what the bounds of the claim are, as “about” is a relative term. The claim is therefore indefinite, and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claim(s) 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20170134227 A1) in view of Maruta (US 20190320377 A1)

	Regarding claim 1, Song discloses subject matter relating to mesh network transmission. Specifically, Song discloses a method for handling a broadcast data packet using a network (300) comprising a plurality of nodes (NH, N1, N2, N3, N4, N5, N6) (broadcast; see paragraph [0176]; network comprising plurality of devices; see paragraph [0085] and Fig. 3), the method comprising: 
	receiving, at a sending node, the broadcast data packet (BT devices perform both advertising (i.e. sending) and scanning procedures; see paragraph [0191]; scanning procedure involves listening for undirected broadcasts; see paragraph [0185]); 
	checking, at the sending node, whether the broadcast data packet has been received at the sending node on a previous occasion (node checks cache of previously received messages; see paragraph [0267]), wherein if the sending node has not previously received the broadcast data packet the sending node enters a broadcast delivery mode (if it hasn’t been previously received, message is relayed; see paragraph [0268]; relaying may be done by flooding (i.e. broadcasting); see paragraph [0280 - 0282] and Fig. 9), the broadcast delivery mode comprising: 
		switching to a scan mode to listen for advertisements from other nodes in the network (scanning procedure involves listening for broadcasts; see paragraph [0185])
		starting a timer (after network is started a relay function is activated, and then deactivated after a predetermined time; see paragraph [0366]); 
		wherein upon receipt of an advertisement from a neighbouring node the sending node sends an instance of the broadcast data packet to the neighbouring node (advertisement can lead to connection between devices; see paragraph [0196]; connected devices can relay broadcast packets to neighboring devices; see paragraph [0286]) 
	Song does not explicitly disclose resetting the timer upon receipt of an advertisement. 

	Maruta discloses subject matter relating to mesh advertisement. Specifically, Maruta discloses sending an advertisement instructing the recipient to change (e.g. reset) a timer (see paragraph [0068])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Song with Maruta by incorporating resetting the timer upon receiving an advertisement. Song is directed towards reducing the amount of time a node relays packets by setting a timer in which  the device relays packets; changing the timer to reset on receipt of an advertisement would accomplish the same goal, and would adapt the behavior of the device better to the amount of traffic it receives. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 2, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses:
	further comprising transmitting, from a head node, the broadcast data packet (source node transmits data packet; see paragraph [0362] and Fig. 10).

	Regarding claim 3, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses:
	wherein the broadcast data packet is transmitted from the head node as a sequentially unicast delivery (message destination can be unicast address; see paragraph [0273]; packet can be sent to all neighboring nodes; see paragraph [0336] and Fig. 9)

	Regarding claim 4, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses:
	wherein the broadcast data packet is transmitted from the head node as a multicast delivery method (message destination can be a group address (i.e. multicast); see paragraph [0273])

	Regarding claim 5, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein when the timer expires, the sending node exits the broadcast delivery mode (when predetermined time is reached (i.e. timer expires), relay function is disabled; see paragraph [0366])

	Regarding claim 6, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein if the broadcast has been previously received at the sending node, the sending node ignores the broadcast data packet (if the received message has been received, it is not relayed further; see paragraph [0267])

	Regarding claim 7, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein sending an instance of the broadcast data comprises generating a copy of the broadcast data packet at the sending node (the Examiner notes that sending data inherently requires generating a copy, as there is at least a copy of the packet in memory and a copy sent over the air)

	Regarding claim 8, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein if the sending node has not previously received the broadcast data packet, the sending node stores the data from the broadcast data packet (if the received message is not already in the cache, a copy is placed there; see paragraph [0268])

	Regarding claim 9, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein the sending node may establish a connection with one or more additional neighbouring nodes prior to sending an instance of the broadcast data packet (devices can have connections to multiple other nodes; see Fig. 3 e.g. Device A)

	Regarding claim 10, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein instances of the broadcast data packet is sent to each of the neighbouring nodes connected to the sending node at about the same time (packet can be relayed by flooding (i.e. sending packets to all neighboring devices); see paragraph [0296] and Fig. 10)

	Regarding claim 11, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein the sending node stores information about neighbouring nodes (routing tables; see paragraph [0284]), the information including whether the sending node has previously sent an instance of a broadcast data packet to a particular neighbouring node on a previous occasion during activation of the broadcast delivery mode (packets in cache have been sent; see paragraph [0268]; the Examiner notes that the existence of a packet in the cache indicates that this packet has previously been relayed; routing can be done via flooding (i.e. a packet is sent to all neighboring nodes, incl. any particular one); see paragraph [0336]) 

	Regarding claim 12, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses
	wherein the network is configured to switch to a routing table method (device can route via routing table; see paragraphs [0335] and [0340]), the routing table method comprising: 
	extracting, at the sending node, unique identifications of one or more nodes connected to the sending node (unicast address; see paragraph [0273]); 
	establishing a connection between the sending node and one of its neighbouring nodes for which it has extracted a unique identification (device can establish a connection with a neighboring node; see paragraph [0099]; device has routing table with addresses of neighbors; see paragraph [0283]))
	sending an instance of the broadcast data packet to that neighbouring node (connected devices can relay broadcast packets to neighboring devices; see paragraph [0286])

	Regarding claim 13, Song discloses a Bluetooth Low Energy (BLE) network (BLE; see paragraph [0045]) comprising multiple nodes and being for handling a broadcast data packet (broadcast; see paragraph [0176]; network comprising plurality of devices; see paragraph [0085] and Fig. 3), the network comprising: 
	a sending node (BT devices perform both advertising (i.e. sending) and scanning procedures; see paragraph [0191]); and 
	one or more neighbouring nodes, wherein the neighbouring nodes are a one-hop distance from the sending node (neighboring nodes one hop away; see Figs. 3 and 9 – 10); 
	wherein the sending node is configured to receive the broadcast data packet (BT devices perform both advertising (i.e. sending) and scanning procedures; see paragraph [0191]; scanning procedure involves listening for undirected broadcasts; see paragraph [0185]) and check whether the broadcast data packet has been received at the sending node on a previous occasion (node checks cache of previously received messages; see paragraph [0267]), and wherein if the sending node has not previously received the broadcast data packet the sending node enters a broadcast delivery mode (if it hasn’t been previously received, message is relayed; see paragraph [0268]; relaying may be done by flooding (i.e. broadcasting); see paragraph [0280 - 0282] and Fig. 9), the broadcast delivery mode comprising: 
		switching to a scan mode to listen for advertisements from other nodes in the network (scanning procedure involves listening for broadcasts; see paragraph [0185])
		starting a timer (after network is started a relay function is activated, and then deactivated after a predetermined time; see paragraph [0366]);
		wherein upon receipt of an advertisement from a neighbouring node the sending node sends an instance of the broadcast data packet to the neighbouring node (advertisement can lead to connection between devices; see paragraph [0196]; connected devices can relay broadcast packets to neighboring devices; see paragraph [0286]) 
	Song does not explicitly disclose resetting the timer upon receipt of an advertisement. 

	Maruta discloses subject matter relating to mesh advertisement. Specifically, Maruta discloses sending an advertisement instructing the recipient to change (e.g. reset) a timer (see paragraph [0068])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Song with Maruta by incorporating resetting the timer upon receiving an advertisement. Song is directed towards reducing the amount of time a node relays packets by setting a timer in which  the device relays packets; changing the timer to reset on receipt of an advertisement would accomplish the same goal, and would adapt the behavior of the device better to the amount of traffic it receives. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 14, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses a Bluetooth Low Energy (BLE) network, wherein the network is configured to operate in accordance with the method of claim 1 (BLE; see paragraph [0045])

	Regarding claim 15, Song and Maruta teach the subject matter of the parent claim(s), as noted above. Song further discloses a computer program product containing instructions that, when executed within a Bluetooth Low Energy network comprising multiple nodes (BLE; see paragraph [0045]; network comprising plurality of devices; see paragraph [0085] and Fig. 3), will configure the network to operate in accordance with the method of claim 1 (device; see paragraph [0063] and Fig. 2; storage medium; see paragraph [0077]; the Examiner understands the devices containing storage media recited in Song to comprise computer program products that, when executed, will result in the behavior recited in Song)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) US 20050180356 A1 – Gillies – SON Broadcasts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464         

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464